Citation Nr: 1826440	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-25 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. O'Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to May 1990, and from April 2008 to May 2009. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. During the course of the appeal, the claims file was permanently transferred to the RO in Columbia, South Carolina, which now has jurisdiction over the claim on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required to afford the Veteran a VA examination, which adequately addresses the relationship, if any, between the Veteran's claimed in-service injury or event and his claimed TBI.

The Board finds that there are positive and negative findings regarding the Veteran's claimed TBI. Several VA examinations note that the Veteran has not been diagnosed with TBI. However, VA treatment records and a private physician's opinion indicate that the Veteran should be evaluated for TBI. As the evidence is currently unclear regarding whether the Veteran has a current diagnosis of TBI or residuals, the Board finds that the AOJ should schedule the Veteran for a VA examination to determine whether he has TBI and whether it is related to his service.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate any outstanding treatment records with the electronic file.

2. After all available records have been associated with the electronic file, afford the Veteran a VA examination to determine the etiology of his claimed TBI, ALSO AS TO ANY ACQUIRED ORGANIC BRAIN SYNDROME. The electronic folder must be made available to the examiner for review of the case. A notation to the effect that this record review took place must be included in the report of the examiner. 

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies. Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a) Provide a current diagnosis for any and all TBI disorders found extant. If the Veteran previously had any such TBI condition, but it is no longer extant, when did that condition resolve?

(b) If diagnosed, is it at least as likely as not (i.e., at least equally probable) that the TBI disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service?

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, the Board calls the examiner's attention to the following:

* During the Veteran's military service, his military occupational specialty (MOS) was infantry officer.

* Service personnel records show that the Veteran was deployed to Iraq during Operation Iraqi Freedom.

* The Veteran has claimed that his reported TBI is the result of an incident in February 2009, where his convoy was hit with an Improvised Explosive Device (IED). The incident has been conceded.

* Post service treatment records and VA examinations for PTSD contain positive and negative medical findings regarding a diagnosis of organic brain syndrome/traumatic brain injury. The Veteran submitted a note from a private physician, Dr. S., who stated that the Veteran's reported symptoms "cause us to entertain the diagnosis of traumatic brain injury." While he does not specifically diagnose the Veteran with TBI, Dr. S.'s statement is relevant and should be specifically addressed.

* Treatment records with Veteran reports of symptom onset in 2010, and the TBI evaluation of 2009 wherein the Veteran denied any loss of consciousness. See Capri, dated May 29, 2014.

All indicated tests and studies must be performed. The examiner must provide a diagnosis for each identified disability. The examiner must provide an opinion as to whether the disability began during active service or is related to any incident of service. 

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

3. After accomplishing any additional development deemed appropriate, readjudicate the claims remaining on appeal. If the benefits sought in connection with the claims remain denied, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


